Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 5 July 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 5 July 1823
				
				I am very much pained by your account of your health and hope sincerely that you have made a short visit to Quincy where such remedies have been applied as have restored you entirely—It gives me great pleasure to learn that you are growing popular in your Class and I grieve that you must lose your room because I know what delight you took in it, and that you spent a good deal of money on it—Anthony and Ellen have just given us notice that they mean to quit our service in August or the beginning of September and the loss to us as you may suppose is very heavy so much so that we are quite out of sorts at the idea—There are evils which we are all obliged to submit to and though it happens most unfortunately for us at this time we must make the best of it—I am so out of spirits I cannot write any more about it—Your father proposes to leave this place somewhere about the middle of August and to go on as rapidly as possible—We have got Ovis place to say at for a Month of six weeks and I shall go there next week—God Bless you my Son
				
					L. C. Adams
				
				
			